MEMORANDUM**
Roy L. Frost appeals his guilty-plea conviction and 27-month sentence for possession of an unregistered firearm, in violation of 26 U.S.C. §§ 5845(a), 5861(d).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Frost has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Frost has not filed a pro se supplemental brief.
*683Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.